

116 HR 6327 IH: To authorize United States participation in, and contributions to, the Nineteenth Replenishment of the resources of the International Development Association, the Fifteenth Replenishment of the resources of the African Development Fund, and the seventh capital increase of the African Development Bank.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6327IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Cleaver introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize United States participation in, and contributions to, the Nineteenth Replenishment of the resources of the International Development Association, the Fifteenth Replenishment of the resources of the African Development Fund, and the seventh capital increase of the African Development Bank.1.Authorization for United States participation in, and contributions to, the nineteenth replenishment of the resources of the International Development Association The International Development Association Act (22 U.S.C. 284 et seq.) is amended by adding at the end the following:31.Nineteenth replenishment(a)The United States Governor of the International Development Association is authorized to contribute on behalf of the United States $3,004,200,000 to the nineteenth replenishment of the resources of the Association, subject to obtaining the necessary appropriations.(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $3,004,200,000 for payment by the Secretary of the Treasury..2.Authorization for United States participation in, and contributions to, the fifteenth replenishment of the resources of the African Development FundThe African Development Fund Act (22 U.S.C. 290g et seq.) is amended by adding at the end the following:226.Fifteenth replenishment(a)The United States Governor of the Fund is authorized to contribute on behalf of the United States $513,900,000 to the fifteenth replenishment of the resources of the Fund, subject to obtaining the necessary appropriations.(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $513,900,000 for payment by the Secretary of the Treasury..3.Authorization for United States participation in, and contributions to, the seventh capital increase for the African Development Bank The African Development Bank Act (22 U.S.C. 290i et seq.) is amended by adding at the end the following:1345.Seventh capital increase(a)Subscription authorized(1)The United States Governor of the Bank may subscribe on behalf of the United States to 532,023 additional shares of the capital stock of the Bank.(2)Any subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.(b)Limitations on authorization of appropriations(1)In order to pay for the increase in the United States subscription to the Bank under subsection (a), there are authorized to be appropriated, without fiscal year limitation, $7,286,587,008 for payment by the Secretary of the Treasury.(2)Of the amount authorized to be appropriated under paragraph (1)—(A)$437,190,016 shall be for paid in shares of the Bank; and(B)$6,849,396,992 shall be for callable shares of the Bank..